Citation Nr: 0827694	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-34 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for instability of the left knee.

2.  Entitlement to a disability rating in excess of 10 
percent for right knee osteoarthritis and chondromalacia.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from October 1995 to August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

In a July 2008 statement, the veteran alleges that he is also 
appealing issues involving: major depressive disorder, 
evaluation of lumbosacral strain on the left side, evaluation 
of pain at the left hip due to hip muscular strain, 
entitlement to individual unemployability, evaluation for 
left knee osteoarthritis and chondromalacia with limitation 
of motion, and service connection for lumbosacral strain on 
the left side.  The Board notes that the record does not 
reflect that the veteran filed timely notices of disagreement 
for any of these issues.  The veteran did file a document in 
September 2006 saying he was disagreeing with every adverse 
decision in the previous 12-month period, but when the RO, in 
a February 2007 letter, requested that the veteran clarify 
which determination he was disagreeing with, the veteran did 
not respond.  As such, the Board finds that the veteran has 
not initiated appeals to any of the issues listed above, 
other than the two knee ratings on appeal, which the veteran 
filed a notice of disagreement for in November 2005.  


REMAND

In a statement dated in July 2008, the veteran wrote "Please 
schedule me for a teleconference at the VAMC, Wilkes-Barre, 
PA as this is closer for me to travel for my hearing."  
Although it is not entirely clear, it appears that the 
veteran is requesting a Board videconference hearing.  
Therefore, the Board finds that a remand is appropriate to 
ask the veteran to clarify his request and, if necessary, to 
schedule him for a Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should contact the veteran and 
request that he clarify if he is 
requesting a Board hearing via 
videoconference, or some other type of 
hearing.  If the veteran notifies the RO 
that he is requesting a hearing, the RO 
should schedule the veteran for the 
hearing and clearly notify him of the 
date, time and place of the hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

